Argued December 14, 1928.
Mere inadequacy of price, without more, is not a sufficient ground for setting aside a sheriff's sale of real estate: Nutt v. Berlin Smokeless C.  C.M. Co., 262 Pa. 417; Stroup v. Raymond, 183 Pa. 279, 283; Felton v. Felton, 175 Pa. 44; Hollister v. Vanderlin, 165 Pa. 248; Cake v. Cake, 156 Pa. 47. On the other ground relied on to set aside the sale, fraud, the court below found against the petitioner and appellant. The evidence on the subject is not clear enough to warrant us in reversing its finding. The setting aside of judicial sales is a subject peculiarly within the discretion of the court below, and its action will not be reversed except in a clear case of abuse of that discretion: Laird's Appeal, 2 Pa. Super. 300,304; Stroup v. Raymond, supra, p. 281; Germer v. Ensign,155 Pa. 464; Ritter v. Getz, 161 Pa. 648. *Page 228 
In the light of the court's finding, and our statement above concerning it, further discussion would be to no profit.
The appeal is dismissed.